     8:20-cr-00188-JFB-MDN Doc # 62 Filed: 04/06/21 Page 1 of 2 - Page ID # 156


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,
                                                                  8:20CR188
                       Plaintiff,
                                                PRELIMINARY ORDER OF FORFEITURE
          vs.

 LUIS GALVAN-BORBOLLA,

                       Defendant.


       This matter is before the Court upon the United States of America=s Motion for

Preliminary Order of Forfeiture (Filing No. 61). The Court reviews the record in this case

and, being duly advised in the premises, finds as follows:

1.     On February 16, 2021, defendant Galvan-Borbolla entered into a plea agreement,

pleading guilty to Count One and admitting to the Forfeiture Allegation of the Indictment.

(Filing No. 55).

2.     Count One of the Indictment charged defendant Galvan-Borbolla with conspiracy to

distribute methamphetamine, in violation of 21 U.S.C. § 846.

3.     The Forfeiture Allegation of the Indictment alleged the following Property was derived

from proceeds obtained (directly or indirectly) as a result of the violation and/or was used

(or intended to be used) to commit or facilitate the violation:

       a.       $10,733.2500 U.S. currency.

4.     As a result of this plea, defendant’s interest in the Property is forfeited to the United

States.

5.     The United States is entitled to possession of the Property. 21 U.S.C. § 853.

6.     The Motion for Preliminary Order of Forfeiture should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:


                                               1
    8:20-cr-00188-JFB-MDN Doc # 62 Filed: 04/06/21 Page 2 of 2 - Page ID # 157


      A. The Motion for Preliminary Order of Forfeiture is hereby granted.

      B. Defendant’s interest in the Property is hereby forfeited to the United States. 21

      U.S.C. § 853(n)(1).

      C. The United States is hereby authorized to seize the Property.

      D. The United States shall hold the Property in its secure custody and control.

      E. Pursuant to 21 U.S.C. §853(n)(1), the United States shall publish notice of this

      Preliminary Order of Forfeiture for at least thirty consecutive days on an official

      internet government forfeiture site, www.forfeiture.gov. The United States may also,

      to the extent practicable, provide direct written notice to any person known to have

      an interest in the Property.

      F. Pursuant to 21 U.S.C. § 853(n)(2), notice shall provide that any person, other than

      defendant, having or claiming a legal interest in the Property must file a petition with

      this Court within thirty days of the final publication of notice or of receipt of actual

      notice, whichever is earlier.

      G. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under penalty

      of perjury and set forth the nature and extent of the petitioner=s right, title or interest

      in the Property and any additional facts supporting the petitioner=s claim and the relief

      sought.

      H. Upon adjudication of all third-party interests, this Court will enter a Final Order of

      Forfeiture addressing all interests. 21 U.S.C.§ 853(n).


ORDERED this 6th day of April, 2021.


                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge
                                               2
